Citation Nr: 0529944	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  97-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 26, 1995, 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In September 2004, the Board remanded this matter to comply 
with a Court order that effectively required notification 
concerning the Veterans Claims Assistance Act of 2000 (VCAA) 
for the downstream element on appeal.  


FINDING OF FACT

The evidence of record establishes that the date of claim in 
this case was August 12, 1985, well before receipt of the 
September 26, 1995, application, and the preponderance of the 
evidence is against the finding that the veteran's service-
connected disabilities rendered him unemployable prior to 
September 26, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 
1995, for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains an October 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an earlier effective date, in part by providing 
regulations, and in other part by listing the relevant 
evidence already of record.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran initiated an appeal of a 
downstream element, and eventually received proper VCAA 
notification.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter when the October 2004 letter to the 
veteran stated:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In response to recent VCAA 
notification, the veteran did not indicate any outstanding 
relevant evidence that pertained to the matter of an earlier 
effective date for the grant of a TDIU.  The RO obtained 
Social Security Administration (SSA) records, as well as VA 
examinations pursuant to the veteran's claim, which do not 
appear to be deficient.   

To the extent possible with this case, VA satisfied its 
duties to the veteran.  


I.  Facts

Due to an in-service injury, the veteran was granted service 
connection for right below-the-knee amputation and assigned a 
40 percent disability evaluation effective from February 
1971, as well as lacerations of the hand and scalp and 
assigned a 0 percent disability evaluation effective the same 
date.  An October 16, 1981, VA Form 21-4138 contained the 
veteran's request for a temporary total evaluation because he 
had been off the job due to his service-connected disability.  
An October 27, 1981, VA Form 21-4138 from the veteran alleged 
that his service-connected disability had caused him not to 
be able to work on his job.  The veteran asserted that his 
doctor had instructed he stay off of his left.  The veteran 
stated that he felt he was unemployable until he was trained 
to do something with his artificial leg.  A month later, the 
veteran filed a claim of service connection for post-
traumatic stress disorder (PTSD).  

A February 1982 rating decision granted a claim of service 
connection for PTSD, and assigned a 10 percent disability 
evaluation from November 2, 1981, and granted Paragraph 30 
benefits from September 1981 to November 1981.  The rating 
decision indicated that the combined ratings were 50 percent 
from November 1981.  

A VA Form 21-527, received April 1983, indicated that the 
veteran had worked as a clerk at Oakland Army Base, for 8 
months, and had time lost due to illness of 2 months.  A July 
1983 rating decision grated Paragraph 29 benefits from 
February 1983 because the veteran was hospitalized for PTSD.  
A March 1984 rating decision evaluated the current severity 
of the veteran's PTSD and declined to grant an increased 
rating, and terminated Paragraph 29 benefits as of August 
1983.  Additionally, the RO stated that the veteran's 
disabilities were not shown to be of such a nature or 
severity as to preclude gainful employment; the combined 
rating remained 50 percent.  

The record contains a May 1984 hospital summary from the VA 
Medical Center (VAMC) Palo Alto Menlo Park Division in which 
a staff psychiatrist stated that the veteran was employable, 
and that the veteran had decided to look for temporary 
dwelling near his work in Fort Miley as a filing clerk.  The 
veteran planned to continue psychotherapy at the Vietnam 
Outreach Center.  A discharge summary noted that the veteran 
could return to pre-hospital level of activities including 
employment effective date of discharge.  

In August 1984, the veteran filed a VA Form 21-4138 and 
asserted that his service-connected leg disability had 
"affected a lot of jobs that he had not gotten because [an] 
inability to lift and carry certain weights"-and in turn, 
his PTSD flared because of frustration with not being able to 
support his family.  The veteran alerted the RO that he had 
been recently hospitalized.  

The RO considered the latter submission a notice of 
disagreement, and issued a November 1984 statement of the 
case for an issue of increased evaluation for PTSD.  The 
veteran did not appear to substantively appeal the matter.

The veteran sought another temporary convalescence rating in 
a November 1984 VA Form 21-4138.  An accompanying VA hospital 
summary noted that the veteran's prosthesis caused wound 
broke down, and he had severe right leg neuralgia and 
reactive dermatitis due to poor fit.  A January 1985 letter 
from the Chief of Vascular Surgery stated that the veteran, 
after a major revision of his below-knee amputation, would be 
able to resume work after six months of rehabilitation.  

A January 1985 rating decision granted the benefit sought, 
and a June 1985 granted rating decision an extension of 
Paragraph 30 compensation. 

In August 1985, the veteran filed a formal application for 
increased compensation based on unemployability.  He asserted 
that he had worked at the San Francisco VAMC from October 
1983 to May 1984.  A September 1985 VA examination report 
(concerning the veteran's PTSD) included a notation that the 
veteran had a very poor work history.  A December 1985 rating 
decision granted secondary service connection for chronic 
lumbosacral strain (10 percent rating), calcific tendonitis 
left hip (0 percent rating), and chondromalacia left knee (0 
percent), which brought the combined rating to 60 percent.  
The RO denied the claim for a TDIU.  

In a June 1986 VA Form 21-4138, the veteran requested 
reconsideration of the December 1985 rating decision.  The 
veteran asserted that he had been turned down job after job.  

The record contains an August 1986 confirmed rating decision 
that had considered additional treatment records added to the 
claims file.  The determination continued the 30 percent 
rating for PTSD, the 10 percent rating for low back strain, 
and the denial of unemployability.  

The veteran filed a January 1998 claim for an increased 
rating for residuals of the amputation and PTSD.  In a March 
1988 adjudication, the RO did not alter the status quo.  

An August 1989 Request for Physical Examination noted that 
the veteran was currently a San Francisco RO employee.  A 
November 1989 VA medical record contains a notation that the 
veteran's back had undergone a general increase in discomfort 
due to having to utilize public transportation after a recent 
earthquake-the veteran normally drove to work.  The veteran 
reported that he lost three to five days a month from work 
due to pain.  A January 1990 rating decision declined to 
grant increased ratings for PTSD or lumbosacral strain. 

An August 1990 VA treatment record directed the veteran to go 
to the PTSD clinic for stress related to developing war in 
the Middle East.  

In November 1991, the veteran filed a VA form 21-4138 
asserting that his PTSD had worsened, and that he had been 
limited to ambulating with crutches.  The claims file 
contains a letter from a VA Chief of Vascular Surgery, 
received in June 1992, that the veteran had been unable to 
wear his below knee prosthesis since October 1991 due to 
dermatitis of the stump, which had reduced the veteran's 
mobility and limited his activities.  

A June 1992 rating decision determined that a September 1991 
complaint by the veteran that he had increased anxiety due to 
the Persian Gulf War did not justify a rating in excess of 30 
percent, which the veteran's disability evaluation concerning 
lumbosacral strain should not be increased, and the veteran 
was not entitled to Paragraph 30 benefits.  

The veteran's July 1992 notice of disagreement (NOD) 
generally contested the decision, and a January 1993 
statement of the case addressed only the issue of entitlement 
to temporary total convalescent evaluation.  The veteran 
perfected an appeal. 

The record contains an April 1993 VA medical certificate that 
noted the veteran broke down crying during examination 
concerned he would lose a job, and he needed to work.  The 
diagnostic impression was depression, not suicidal.  

In a September 1993 decision, the Board denied the veteran's 
claim for a temporary total rating, and noted that the 
veteran's July 1992 NOD had also contested the matter of 
increased ratings for PTSD and lumbosacral strain.  

A March 1995 rating decision (concerning claims for an 
increased rating and service connection for skin disease) did 
not alter the status quo as to disability evaluations.  

The veteran filed a September 1995 formal application for a 
TDIU, which contained information the veteran had ceased 
working at the San Francisco VA as of 1991.  In a July 1996 
statement, the Human Resources Specialist of the Oakland VARO 
noted that the veteran had worked as a coding clerk and had 
resigned with "no reason given" on February 11, 1991.   
This specialist also indicated that she was unable to 
determine time off for disability from the veteran's time 
card. 

Subsequently, in August 1996, the Board received a further 
statement from the VA doctor who had provided a June 1992 
statement; the doctor indicated that the veteran's extended 
wearing of the prosthesis aggravated his dermatitis and that 
this disability, combined with his PTSD, probably placed him 
in the category of "marginally employable at best."  A 
January 1997 VA PTSD examination report contains a Global 
Assessment of Functioning (GAF) score of 43, which, according 
to the examiner, signified serious symptoms, no friends, 
unable to keep a job.  The veteran had related that he left 
his job in 1991 due to a dispute with co-workers in the 
lunchroom-he had gone home to get a pistol, verbally 
threatened his co-worker, and rather than stay to try and 
deal with the situation, the veteran left.  

Another January 1997 VA examination report found that based 
upon a physical evaluation, the veteran was employable, 
albeit on a limited basis.  The veteran was intelligent 
enough for training, and the level of pain was not that 
extreme.  The veteran's employability was far more limited by 
his emotional difficulties.  

The April 1997 rating on appeal granted increased ratings of 
50 percent for PTSD effective September 26, 1995, of 20 
percent for chronic lumbosacral strain with degenerative 
joint disease same effective date, and 10 percent for 
chondromalacia of the left knee with degenerative joint 
disease same effective date.  The RO also granted a TDIU 
effective September 26, 1995.  The combined rating was 80 
percent from September 26, 1995.  

Following the veteran's May 1997 NOD concerning the effective 
date of the grant for a TDIU, the RO received records from 
the SSA.  An April 1993 internal medicine report noted that 
the veteran's right knee stump disability, with dermatitis, 
resulted in "a problem with employment," but, if the 
"current problem" were to be resolved, the veteran would be 
physically fit for a sedentary type of job.  An accompanying 
mental health evaluation report indicated that the data of 
record "supports a non[-]severe mental impairment," 
diagnosed as mixed drug abuse.  The examining psychologist 
concluded that based on the general mental examination 
results, there was no compelling reason to suspect that the 
veteran was incapable of a 8 hour work day routine.  The 
veteran had stated that he was under care for PTSD, and the 
report recommended that the Department consult with the 
veteran's attending psychiatrist to ascertain any functional 
impairment otherwise not evident by the current examination.  

It appears from the accompanying SSA decisions that the 
veteran's claim was denied in May and July of 1993 but was 
revisited and granted in February 1995, with a date of 
established disability of February 7, 1991.  The February 
1995 decision cites a primary diagnosis of status post below-
the-knee amputation and a secondary diagnosis of a past 
history of substance abuse.

Thereafter, the record contains a September 2002 statement of 
the case for the matter of evaluations of PTSD in excess of 
30 percent, and chronic lumbosacral strain in excess of 10 
percent (which apparently stemmed from a July 1992 notice of 
disagreement, which had been noted in the Board's September 
1993 decision).  The veteran's then-representative filed a 
September 2002 statement that professed the veteran's desire 
to withdraw from appellate status the two issues in the 
statement of the case.  


II.  Laws and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by the VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal 
and informal-for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a disability 
for which service connection has previously been established.  
38 C.F.R. § 3.157(b). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id. § 4.16(a).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The disposition of the veteran's appeal largely depends on 
the following two factors:  the date of receipt of his claim, 
and the date entitlement arose.  With regard to the date of 
claim, the RO received an application for a TDIU in September 
1995.  

The issue of unemployability, however, appears earlier in the 
record.  For example, as noted above, the veteran employment 
concerns in the early 1980s-and various rating decisions 
granted temporary total ratings for periods of convalescence.  
It appeared that the veteran eventually returned to 
employment after receiving treatment-particularly, a May 
1984 VA discharge summary for one of the hospitalizations 
noted that the veteran could return to pre-hospital level of 
activities including employment, as did a January 1985 letter 
from the Chief of Vascular Surgery.  

The veteran filed an August 1985 application for a TDIU, and 
the RO denied the claim in a December 1985 rating decision.  
The Board interprets the veteran's June 1986 VA Form 21-4138, 
which asked for "reconsideration," as a timely NOD.  The 
next step for the RO would have been to issue a statement of 
the case with a description of the veteran's rights and 
responsibilities in completing an appeal, but this was not 
done.  

Thus, on account of the RO's failure to provide a statement 
of the case, the December 1985 rating decision is not final.  
As a consequence, the veteran's claim of entitlement to TDIU 
has been open since August 1985. 

Thereby, the next question to address is, based upon the 
evidence contained in the record, when was the veteran first 
entitled to a TDIU?  In this regard, it is noted that the 
veteran was last employed in February 1991-specifically, the 
statement from the Human Resources Specialist of the Oakland 
VARO indicates a final date of employment of February 11, 
1991.  This statement, however, does not provide a clear 
indication regarding the effect of the veteran's service-
connected disabilities on his employment.  Additionally, it 
is also noted that the veteran did not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) until the rating decision 
on appeal granted increased disability evaluations.  

The medical evidence of record antedating February 1991 might 
suggest a high degree of disability resulting from the right 
below-the-knee amputation, but it does not go so far as to 
show that service-connected disability precluded employment.  
For example, the April 1993 internal medicine report (of the 
SSA records) indicates "a problem with employment" 
resulting from dermatitis in the prosthetic area that, if 
resolved, would allow the veteran to work in a sedentary type 
of job.  

Additionally, to the extent the veteran's eventual 
unemployability stemmed from PTSD (at least according to the 
1997 VA examiner), an April 1993 SSA mental status 
examination concluded that the veteran could work an 8 hour 
day.  

Although the Board has considered the significance of the 
grant of SSA disability benefits in 1995, with an effective 
date of February 1991, the criteria used by the SSA for 
disability determinations is different from that used by the 
VA in determining entitlement to a TDIU.  The SSA disability 
grant was premised on a primary diagnosis of status post 
right below-knee amputation, and a secondary diagnosis of 
past history of drug abuse.  Though the SSA found, under its 
regulations, justification to grant benefits, the Board 
concludes that the objective medical evidence of record from 
the veteran's last date of employment in February 1991 does 
not meet the requirement that the veteran was unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disabilities.  

Though the January 1997 VA examiner recounted the veteran's 
employment history, and concluded that at that time the 
veteran had a GAF of 43 and an inability to keep a job, 
again, the evidence of record, or lack of thereof, at the 
time in question, between February 1991 to September 1995, 
does not indicate unemployability due to service-connected 
disabilities.  

Therefore, as no other date prior to the date of September 
26, 1995, is appropriate for the grant of entitlement to TDIU 
under 38 C.F.R. § 3.400(o)(2), the veteran's claim for an 
earlier effective date must be denied.   

As the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt in the veteran's favor are not 
applicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date prior to September 26, 1995, 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


